DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 6/15/22 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the both first and second conduits with first and second connection components of claims 10 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 17 disclose first and second conduits, as well as, first and second connection components. It is unclear to the examiner as to how the first and second conduits are separated from the first and second connection parts, as the drawings only show that the first and second connection components are ends of the first and second conduits. For the purposes of this examination, the examiner is interpreting the first and send connection components as being parts of the first and second conduits, respectively.
Claims 11-16 and 18 are rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shemtov et al. (US Pub. No. 2019/0040979) in view of Norman et al. (US Pub. No. 2016/0377203).
Regarding claims 1 and 19, the Shemtov et al. (hereinafter Shemtov) reference discloses a face seal fitting (Figs. 1-9B) comprising: 
a body (e.g. 102 and equivalents) comprising a fluid passageway (104), and a coupling portion (e.g. lower portion of 102 in Fig. 2 and equivalents) having an end defining a mating face (e.g. face of 102 in contact with 127, and equivalents) formed normal to an axis of the fluid passageway; 
a gland (116 and equivalents) comprising a fluid passageway (122 and equivalents) configured to be aligned with the fluid passageway of the body, the gland further comprising an end having a mating face (face of 116 in contact with 127, and equivalents) operable to be seated against the mating face of the body; 
a sealing component (127) comprising an opening (opening of 127 and equivalents) configured to be aligned with the fluid passageways of the body and the gland, the sealing component being configured to be situated between the body and the gland (e.g. Figs. 4A,4B); and 
a compression nut (131 and equivalents) fittable over the gland and coupleable to the body, the compression nut being operable, upon torqueing to achieve a threshold compression load, to cause the mating face of the gland to seat against the mating face of the body, and to compress and elastically deform at least a portion of the sealing component to be flush with the mating faces of the body and the gland to form a face seal (e.g. Figs. 4A,4B), including the sealing component being made of rubber or polymer.
However, the Shemtov reference fails to explicitly disclose the sealing component being made of polyimide.
The Norman et al. (hereinafter Norman) reference, a seal, discloses making the seal of polymer such as polyimide (Para. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the sealing component of polyimide in the Shemtov reference in view of the teachings of the Norman reference in order to provide optimal sealing pressure. The method of claim 19 is obvious in view of the rejection of claim 1.
Regarding claims 2 and 20, the Shemtov reference, as modified in claims 1 and 19, discloses at least one of the end of the body or the end of the gland comprises a counter bore (e.g. counter bore of 116 and equivalents) formed in at least a portion thereof, and wherein the polyimide sealing component is configured to be seated within the counter bore (Figs. 4A,4B). The method of claim 20 is obvious in view of the rejection of claim 2.
Regarding claim 3, the Shemtov reference, as modified in claim 2, discloses the counter bore is in fluid communication with the fluid passageway of the body (Figs. 4A,4B).
Regarding claim 4, the Shemtov reference, as modified in claim 2, discloses the counter bore comprises a receiving surface and a sidewall orthogonal to the receiving surface (Figs. 1-4B).
Regarding claim 5, the Shemtov reference, as modified in claim 2, discloses the counter bore comprises a receiving surface and a sidewall transverse to the receiving surface (Figs. 1-4B).
Regarding claim 6, the Shemtov reference, as modified in claim 2, discloses the invention substantially as claimed.
However, the modified Shemtov reference fails to explicitly disclose the polyimide sealing component comprises a thickness greater than a depth of the counter bore when seated against a receiving surface of the counter bore and when retained within the counter bore, such that a portion of the polyimide sealing component extends above the mating face prior to the compression of the polyimide sealing component and the formation of the face seal.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sealing component to have a great thickness, a change in the shape of a prior art device is a design consideration within the skill of the art and in order to provide optimal sealing pressure. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, the Shemtov reference, as modified in claim 1, discloses the structural limitations, as claimed, and would be capable of performing in the same manner as claimed.
Regarding claim 8, the Shemtov reference, as modified in claim 7, discloses the polyimide sealing component is sized and configured to seat against a receiving surface of the counter bore, and to engage and interface with the wall of the counter bore upon undergoing plastic deformation, thus retaining the polyimide sealing component in the counter bore (Figs. 4A,4B).
Regarding claim 9, the Shemtov reference, as modified in claim 1, discloses the polyimide sealing component is sized and configured so as to be press fit into the counter bore, thus retaining the polyimide sealing component in the counter bore (Figs. 1-4B).
Regarding claim 10, the Shemtov reference, as best understood, discloses a face seal connection system (Figs. 1-9B) for facilitating a face seal connection between first and second conduits (e.g. 102 and 116), the face seal connection system comprising: 
a first connection component (102) comprising a fluid passageway (104), and an end defining a mating face (face of 102 in contact with 127) formed normal to an axis of the fluid passageway; 
a second connection component (116 and equivalents) securable to the first connection component, the second connection component comprising a fluid passageway (122 and equivalents) configured to be aligned with the fluid passageway of the first connection component, the second connection component further comprising an end defining a mating face (face of 116 in contact with 127, and equivalents) operable to be seated against the mating face of the first connection component; 
a sealing component (127) comprising an opening (opening of 127) configured to be aligned with the fluid passageways of the first and second connection components, the sealing component being configured to be situated between the first and second connection components (Figs. 1-4B), 
wherein, upon the first and second connection components being subject to a threshold compression load, the mating faces of the first and second connection components are caused to seat, and the sealing component is caused to compress and elastically deform to form a face seal (Figs. 4A,4B), including the sealing component being made of rubber or polymer.
However, the Shemtov reference fails to explicitly disclose the sealing component being made of polyimide.
The Norman reference, a seal, discloses making the seal of polymer such as polyimide (Para. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the sealing component of polyimide in the Shemtov reference in view of the teachings of the Norman reference in order to provide optimal sealing pressure.
Regarding claim 11, the Shemtov reference, as modified in claim 10, discloses the first connection component comprises a body (body of 102) of a face seal fitting, and wherein the second connection component comprises a nut (131 and equivalents) of the face seal fitting fittable onto the body.
Regarding claim 12, the Shemtov reference, as modified in claim 10, discloses the first connection component comprises a body (body of 102) of a face seal fitting, and wherein the second connection component comprises a gland (gland of 116) of the face seal fitting, the face seal fitting further comprising a compression nut (131 and equivalents) operable to secure the gland to the body.
Regarding claim 13, the Shemtov reference, as modified in claim 10, discloses the first connection component comprises a first flange (flange of 102 in contact with 127) supported at an end of the first conduit, and wherein the connection component comprises a second flange (flange of 116 in contact with 127) supported at an end of the second conduit, the face seal connection system further comprising one or more fasteners (132,134) operable to secure the first and second flanges together under compression.
Regarding claim 14, the Shemtov reference, as modified in claim 10, discloses one of the first connection component or the second connection component comprises a counter bore (bore of 116 holding 127) formed in at least a portion of an end thereof, and wherein the polyimide sealing component is configured to be seated within the counter bore (Figs. 4A,4B).
Regarding claim 15, the Shemtov reference, as modified in claim 14, discloses at least a portion of the polyimide sealing component configured to be seated within the counter bore (Figs. 4A,4B) and is capable of plastically deforming to facilitate securing of the polyimide sealing component within the counter bore.
Regarding claim 16, the Shemtov reference, as modified in claim 10, discloses the structural limitations, as claimed, and would be capable of performing in the same manner as claimed.
Regarding claim 17, the Shemtov reference, as best understood, discloses a face seal connection (Figs. 1-9B) comprising: 
a first conduit (102); 
a second conduit (116); 
a face seal connection system supported about and fluidly connecting the first and second conduits and forming a face seal, the face seal connection system (Figs. 1-9B) comprising: 
a first connection component (102) supported on the first conduit comprising a fluid passageway (104), and an end (end of 102 in contact with 127) defining a mating face formed normal to an axis of the fluid passageway; 
a second connection component (116 and equivalents) supported on the second conduit and securable to the first connection component, the second connection component comprising a fluid passageway (122) aligned with the fluid passageway of the first connection component, the second connection component further comprising an end defining a mating face (face of 116 in contact with 127) seated against the mating face of the first connection component; 
a sealing component (127) comprising an opening (opening of 127) aligned with the fluid passageways of the first and second connection components, the sealing component situated between the first and second connection components (Figs. 4A,4B), wherein, with the first and second connection components under a threshold compression load, the sealing component is compressed and elastically deformed as part of the face seal (Figs. 4A,4B), including the sealing component being made of rubber or polymer.
However, the Shemtov reference fails to explicitly disclose the sealing component being made of polyimide.
The Norman reference, a seal, discloses making the seal of polymer such as polyimide (Para. [0028]).
It would have been obvious to one of ordinary skill in the art at the time of filing to make the sealing component of polyimide in the Shemtov reference in view of the teachings of the Norman reference in order to provide optimal sealing pressure.
Regarding claim 18, the Shemtov reference, as modified in claim 17, discloses the structural limitations, as claimed, and would be capable of performing in the same manner as claimed.

Response to Arguments
Applicant's arguments filed 6/15/22 have been fully considered but they are not persuasive.
With regards to the applicant’s argument of the drawing objections and the 35 U.S.C. § 112(b) rejections, the arguments are not persuasive because the current disclosure does not show or describe a first conduit that is separate from a first connection component and also does not show or describe a second conduit that is separate from a second connection component. The current disclosure only shows and describes the “connection components” being “parts” or “sections” of the conduits.
With regards to the applicant’s arguments of the Shemtov reference, the arguments are not persuasive because the claims do not require direction contact of elements. The elements, as interpreted above, meet the claim limitations and are in indirect contact.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675